Citation Nr: 1759266	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a disorder (other than posttraumatic stress disorder (PTSD)) that is manifested by fatigue, difficulty concentrating, and memory loss, claimed as Gulf War syndrome and/or chronic fatigue syndrome, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to October 1993, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e) (2017); service personnel records (noting service in "AMEA Saudi Arabia" from May 1991 to October 1991).  This appeal was previously before the Board in February 2015 and May 2017 for additional claim development and has now been returned to the Board for further adjudication.

The case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Regional Office (RO) in Pittsburg, Pennsylvania, that confirmed and continued the previous denial of service connection for chronic fatigue syndrome, previously claimed as fatigue, difficulty concentrating, and forgetfulness (Gulf War syndrome), for lack of new and material evidence received.  

The Board notes that, in April 2012, the Veteran was awarded service connection for PTSD.  He was assigned a rating based on, at least in part, chronic sleep impairment and mental functioning.  See April 2012 rating decision.  However, the Veteran had expressly stated he wanted to continue his appeal for chronic fatigue syndrome "separate from his PTSD."  He stated he "wants the CFS claimed as part of G[ulf] W[ar] syndrome."  Thus, the Board has recharacterized the appeal slightly to reflect the Veteran's desire to seek service connection for a disorder other than PTSD that is manifested by symptoms of fatigue, difficulty concentrating, and memory loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

As additional evidence was procured subsequent to the Board's May 2017 remand decision, the Board's decision directed the AOJ to furnish the Veteran with a Supplemental Statement of the Case (SSOC), and a review of the record reveals that such an SSOC was not issued, the Veteran's claim must be remanded to the RO for issuance of an SSOC. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with an SSOC and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




